Title: From Alexander Hamilton to James Mease, [26 April 1778]
From: Hamilton, Alexander
To: Mease, James


[Valley Forge, April 26, 1778]
Sir,
By command of His Excellency, I inclose you a letter to him from the officers of the German batalion. There appears, by the representation, to be something particular in the circumstances of that batalion, with respect to cloathing, which deserves attention. You will do whatever can be done with propriety to put them upon an equal footing with other Regiments.
I am Sir   Your most Obed Serv
A Hamilton ADC
Head Quarters April 26th. 1778

